Case 2:19-mc-00083-CAS-E Document 30 Filed 09/27/19 Page 1 of 2 Page ID #:263



                                                                   09/27/2019
 1
                                                                         KDI


 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10                                   WESTERN DIVISION

11

12 IN RE SUBPOENA TO JOSEPH                   Misc. Case No. 2:19-MC-00083-CAS-E
   VAUGHN PERLING
13                                            Underlying Litigation:
   IRA KLEIMAN, as the personal               Case No. 9:18-cv-80176-BB
14 representative of the Estate of David      United States District Court
   Kleiman, and W&K INFO DEFENSE              Southern District of Florida
15 RESEARCH, LLC,
                                              [DISCOVERY MATTER]
16                Plaintiffs,
                                              ORDER GRANTING
17         v.                                 JOINT MOTION FOR EXTENSION

18 CRAIG WRIGHT,

19                Defendant.
20

21

22

23

24

25

26

27

28
     ORDER GRANTING                                         Case No. 2:19-MC-00083-CAS-E
     JOINT MOTION FOR EXTENSION
Case 2:19-mc-00083-CAS-E Document 30 Filed 09/27/19 Page 2 of 2 Page ID #:264




 1                                      [PROPOSED] ORDER

 2          This matter came before the Court on a Joint Motion for Extension, filed by Ira

 3 Kleiman, as personal representative of the Estate of David Kleiman, and W&K Info Defense

 4 Research, LLC (collectively “Movants”), and Joseph VaughnPerling. The parties jointly sought

 5 (1) a 45-day continuance of the hearing scheduled for October 21, 2019, and (2) to extend the

 6 deadline in the Court’s September 3, 2019 order for filing a reply brief in support of Movants’

 7 Motion for Second Order Compelling Compliance with Subpoena from September 30, 2019, to

 8 November 14, 2019.

 9          Due and adequate notice having been given to the parties, and the Court having

10 considered the papers and filings in this matter, and good cause appearing, the Court hereby

11 ORDERS:

12          1. The parties’ Joint Motion for Extension is GRANTED;

13          2. The hearing on Movants’ Motion for Second Order Compelling Compliance with

14 Subpoena currently scheduled for October 21, 2019 is continued to December 9, 2019 at 10:00

15 a.m.; and

16          3. Movant’s deadline for filing a reply in support of their Motion for Second Order

17 Compelling Compliance with Subpoena is extended from September 30, 2019, to November 14,

18 2019.

19 IT IS SO ORDERED.

20

21 Dated: September 27, 2019                        ______________________________
                                                    HON. CHRISTINA A. SNYDER
22                                                  U.S. DISTRICT COURT JUDGE
23

24

25

26

27

28
                                                    -1-
     ORDER GRANTING                                                Case No. 2:19-MC-00083-CAS-E
     JOINT MOTION FOR EXTENSION
